 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

SUBSERVICING SUPPLEMENT

dated as of August 1, 2012

between

OCWEN LOAN SERVICING, LLC

and

HLSS HOLDINGS, LLC


 

 

 

 

Contents 

 

Clause   Page       ARTICLE I.        DEFINITIONS 1   1.1 Definitions 1 ARTICLE
II.        SUBSERVICING 3   2.1 Engagement as Subservicer 3   2.2 Servicing
Transfer Procedures 3   2.3 Reference to Master Subservicing Agreement 3 ARTICLE
III.        SERVICING FEES 3   3.1 Base Subservicing Fee 3   3.2 Performance Fee
4 ARTICLE IV.        MISCELLANEOUS 4   4.1 Incorporation 4   4.2 Third Party
Beneficiaries 4       SCHEDULE I Servicing Agreements   SCHEDULE II Retained
Servicing Fee Percentage   SCHEDULE III Target Ratio Schedule  

 

 

 

 

SUBSERVICING SUPPLEMENT

 

This SUBSERVICING SUPPLEMENT, dated as of August 1, 2012 (this “Subservicing
Supplement”), is by and between HLSS HOLDINGS, LLC, a Delaware limited liability
company (“Servicer”), and OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (“Ocwen”).

 

RECITALS:

 

WHEREAS, as of the applicable Servicing Transfer Date (as defined herein),
Servicer will become the servicer of certain Mortgage Loans (as defined in the
Master Subservicing Agreement) pursuant to the terms of those certain pooling
and servicing agreements or other servicing agreements listed in Schedule I
hereto; and

 

WHEREAS, Servicer and Ocwen are parties to that certain Master Subservicing
Agreement dated as of February 10, 2012 (the “Master Subservicing Agreement”);
and

 

WHEREAS, Servicer desires to engage Ocwen to act as subservicer with respect to
the Mortgage Loans relating to those pooling and servicing agreements or other
servicing agreements listed in Schedule I hereto, as of the applicable Servicing
Transfer Date (as defined herein), and Ocwen desires to act as subservicer with
respect to the Mortgage Loans relating to those pooling and servicing agreements
or other servicing agreements, on the terms set forth in the Master Subservicing
Agreement, as supplemented by this Subservicing Supplement.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Servicer and Ocwen agree as follows:

 

ARTICLE I.

 

DEFINITIONS.

 

1.1        Definitions. (a) For purposes of this Subservicing Supplement, the
following capitalized terms shall have the respective meanings set forth or
referenced below.

 

“Base Subservicing Fee” has the meaning set forth in Section 3.1.

 

“Deferred Servicing Agreement” has the meaning set forth in the Sale Supplement.

 

“Excess Servicing Advances” shall mean, for any calendar month, the amount, if
any, by which the outstanding Servicing Advances with respect to the Servicing
Agreements as of the last day of such calendar month exceeds an amount equal to
(a) the Target Ratio for such calendar month multiplied by (b) the unpaid
principal balance of the Mortgage Loans subject to the Servicing Agreements as
of the last day of such calendar month.

 

Subservicing Supplement

 

1

 

 

“Monthly Servicing Fee” shall mean, for each calendar month, the sum of the Base
Subservicing Fee for such calendar month and the Seller Monthly Servicing Fee
(as defined in the Sale Supplement) for such calendar month.

 

“Performance Fee” has the meaning set forth in Section 3.2.

 

“Retained Servicing Fee” shall mean, for any calendar month, an amount equal to
the sum of (a) the product of the Retained Servicing Fee Percentage for such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Subject Servicing Agreements and the Deferred Servicing
Agreements during such calendar month, and (b) the Retained Servicing Fee
Shortfall, if any, for the immediately prior calendar month.

 

“Retained Servicing Fee Percentage” shall mean, for any calendar month, the
percentage set forth on Schedule II to this Subservicing Supplement.

 

“Retained Servicing Fee Shortfall” shall mean, for any calendar month, beginning
in August, 2012, an amount equal to the excess, if any, of (a) the Retained
Servicing Fee for such calendar month over (b) the excess, if any, of (x) the
aggregate Servicing Fees actually received by Servicer pursuant to the Subject
Servicing Agreements and with respect to the Deferred Servicing Agreements
during such calendar month (whether directly pursuant to such Subject Servicing
Agreement or pursuant to Sale Supplement, as applicable) over (y) the Monthly
Servicing Fee for such calendar month.

 

“Sale Supplement” shall mean that certain Sale Supplement, dated as of the date
hereof, between Servicer, as Purchaser, and Ocwen, as Seller, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Scheduled Termination Date” means, with respect to each Subject Servicing
Agreement serviced pursuant to this Subservicing Supplement, the date which is
six (6) years after the closing date of the initial acquisition of assets
pursuant to the Sale Supplement.

 

“Servicing Agreement” shall mean each of the pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto.

 

“Servicing Fees” shall mean, with respect to any Servicing Agreement, the
servicing fees payable to Servicer under the Subject Servicing Agreements,
including each “servicing fee” payable based on a percentage of the outstanding
principal balance of the Mortgage Loans serviced pursuant to such Servicing
Agreement, but excluding any Ancillary Income, Prepayment Interest Excess or any
amounts earned in connection with the investment of funds in the related
Custodial Accounts and Escrow Accounts.

 

“Servicing Transfer Date” shall have the meaning specified in the Sale
Supplement.

 

“Subject Servicing Agreement”, shall mean, as of any date of determination, each
Servicing Agreement with respect to which the Servicing Transfer Date has
occurred on or prior to such date and with respect to which the Subservicing
Termination Date has not occurred on or prior to such date.

 

Subservicing Supplement

 

2

 

 

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule III with respect to such month.

 

(b)        Any capitalized term used but not defined in this Subservicing
Supplement shall have the meaning assigned to such term in the Master
Subservicing Agreement.

 

ARTICLE II.

SUBSERVICING

 

2.1        Engagement as Subservicer. Servicer hereby engages Ocwen to act as
subservicer, and Ocwen agrees to act as subservicer, with respect to the
Mortgage Loans relating to those certain pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto (the “Subject Servicing
Agreements”) pursuant to the terms of the Master Subservicing Agreement, as
supplement by this Subservicing Supplement, on and after the related Servicing
Transfer Date for such Subject Servicing Agreement. Except as set forth in this
Subservicing Supplement or the Master Subservicing Agreement, Ocwen further
agrees to be responsible for performing all of the duties and obligations of
Servicer and its subservicers under each Subject Servicing Agreement, and to
meet any standards and fulfill any requirements applicable to Servicer or its
subservicer under each Subject Servicing Agreement on and after the related
Servicing Transfer Date.

 

2.2        Servicing Transfer Procedures. Servicer and Ocwen each covenant and
agree to following the Servicing Transfer Procedures agreed pursuant to the Sale
Supplement with respect to each Subject Servicing Agreement.

 

2.3        Reference to Master Subservicing Agreement. Each of Servicer and
Subservicer agrees that (a) this Subservicing Supplement is a “Subservicing
Supplement” executed pursuant to Section 2.1 of the Master Subservicing
Agreement, (b) the terms of this Subservicing Supplement are hereby incorporated
into the Master Subservicing Agreement with respect to the Subject Servicing
Agreements and the related Mortgage Loans to the extent set forth therein, (c)
each of the Subject Servicing Agreements listed in Schedule I is a “Subject
Servicing Agreement” as such term is used in the Master Subservicing Agreement
on and after the related Servicing Transfer Date, and (d) the terms of this
Subservicing Supplement apply to the Subject Servicing Agreements specified
herein and not to any other “Subject Servicing Agreement” as that term is used
in the Master Subservicing Agreement. In the event of any conflict between the
provisions of this Subservicing Supplement and the Master Subservicing
Agreement, the terms of this Subservicing Supplement shall prevail.

 

ARTICLE III.

SERVICING FEES

 

3.1        Base Subservicing Fee. As compensation for its services with respect
to the Subject Servicing Agreements, Servicer shall pay Ocwen a monthly base
subservicing fee for each calendar month during which Ocwen is servicing
Mortgage Loans with respect to Subject Servicing Agreements pursuant to this
Subservicing Supplement equal to 12.00% of the aggregate Servicing Fees actually
received by Servicer pursuant to the Subject Servicing Agreements during such
calendar month (the “Base Subservicing Fee”).

 

Subservicing Supplement

 

3

 

 

3.2        Performance Fee. Servicer shall pay to Ocwen for each calendar month
during which Ocwen is servicing Mortgage Loans with respect to Subject Servicing
Agreements pursuant to this Subservicing Supplement a performance fee (the
“Performance Fee”) equal to the greater of (a) zero and (b) the excess, if any,
of the aggregate of all Servicing Fees actually received by Servicer pursuant to
the Subject Servicing Agreements and with respect to the Deferred Servicing
Agreements during such calendar month (whether directly pursuant to such Subject
Servicing Agreement or pursuant to the Sale Supplement, as applicable) over the
sum of (i) the Monthly Servicing Fee for such calendar month and (ii) the
Retained Servicing Fee for such calendar month, multiplied by (y) a fraction,
(i) the numerator of which is the average unpaid principal balance of all
Mortgage Loans subject to the Subject Servicing Agreements during such calendar
month and (ii) the denominator of which is equal to the sum of the average
unpaid principal balance of all Mortgage Loans subject to the Deferred Servicing
Agreements during such calendar month and the average unpaid principal balance
of all Mortgage Loans subject to the Subject Servicing Agreements during such
calendar month, or such other allocation percentage which is agreed by Servicer
and Ocwen (the “Allocation Percentage”). The Performance Fee, if any, for any
calendar month will be reduced by 6.50% per annum (i.e., 0.5417% per month) of
the Excess Servicing Advances, if any, for such calendar month multiplied by the
Allocation Percentage. If the Closing Date does not occur on the first day of a
calendar month, the Performance Fee for the period from the Closing Date to the
last of the calendar month in which the Closing Date occurs shall be calculated
in a pro rata manner based on the number of days in such period.

 

ARTICLE IV.

MISCELLANEOUS

 

4.1        Incorporation. The provisions of Article 10 of the Master
Subservicing Agreement are hereby incorporated into this Subservicing Supplement
by reference, mutatis mutandis, as if its provisions were fully set forth
herein.

 

4.2        Third Party Beneficiaries. Ocwen and Servicer each acknowledges and
agrees that the indenture trustee, on behalf of the holders of related notes,
with respect to any Servicing Advance Facility pursuant to which Servicer has
transferred Servicer Advances made pursuant to a Servicing Agreement is an
express third party beneficiary of this Subservicing Supplement and the
Subservicing Agreement solely with respect to the Servicing Agreements related
to such Servicing Advance Facility.

 

[Signature Page Follows]

 

Subservicing Supplement

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subservicing Supplement
to be executed and delivered as of the date first above written.

 

  HLSS HOLDINGS, LLC         By: Home Loan Servicing Solutions, Ltd., its sole
member         By: /s/ James Lauter           Name:   James Lauter          
Title:   CFO         OCWEN LOAN SERVICING, LLC         By: /s/ John Britti      
    Name:   John Britti           Title:   Authorized Signatory

 

Subservicing Supplement

 

5

 

 

SCHEDULE I

 

SERVICING AGREEMENTS

 

  Short Form Deal
Name   Subject Servicing Agreement [to be completed]   Investor Number 1. CDC
IXIS 2003-HE2   Pooling and Servicing Agreement, dated as of May 1, 2003, by and
among MORGAN STANLEY ABS CAPITAL I INC., as Depositor, OCWEN FEDERAL BANK FSB,
as Servicer, CDC MORTGAGE CAPITAL INC., as Unaffiliated Seller, and DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee   2262 2. GSAMP 2003-HE1   Pooling and
Servicing Agreement, dated as of May 1, 2003, by and among GS MORTGAGE
SECURITIES CORP., as Depositor, OCWEN FEDERAL BANK FSB, as Servicer, NC CAPITAL
CORPORATION, as Responsible Party, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee   2263 3. CDC 2003-HE4   Pooling and Servicing Agreement, dated as of
November 1, 2003, by and among MORGAN STANLEY ABS CAPITAL I INC., as Depositor,
OCWEN FEDERAL BANK FSB, as Servicer, CDC MORTGAGE CAPITAL INC., as Unaffiliated
Seller, and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee   2315 4. ACE 2006
ASAP2   Pooling and Servicing Agreement, dated as of March 1, 2006, among ACE
SECURITIES CORP., as Depositor, OCWEN LOAN SERVICING, LLC, as Servicer, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer and Securities
Administrator and HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee   2525 5. SAIL
2005-11   Securitization Servicing Agreement, dated as of December 1, 2005, by
and among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Servicer, LEHMAN
BROTHERS HOLDINGS INC., as Seller, and AURORA LOAN SERVICES LLC, as Master
Servicer   3691 6. SAIL 2005-1   Securitization Servicing Agreement, dated as of
January 1, 2005, by and among OCWEN FEDERAL BANK FSB, as Servicer, LEHMAN
BROTHERS HOLDINGS INC., as Seller, and AURORA LOAN SERVICES INC., as Master
Servicer   2394

 

13508114 10355175

Sch I-1

 

 

7. BMAT 2006-1   Pooling and Servicing Agreement, dated as of April 1, 2006, by
and among BMAT SECURITIES CORPORATION, as Depositor, ENCORE CREDIT CORP., as
Seller, OCWEN LOAN SERVICING, LLC, as Servicer, CITIMORTGAGE, INC., as Master
Servicer, OFFICETIGER GLOBAL REAL ESTATE SERVICES INC., as Loan Performance
Advisor, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and CITIBANK, N.A.,
as Securities Administrator   2530 8. GSAMP 2006-NC2   Pooling and Servicing
Agreement, dated as of June 1, 2006, by and among GS MORTGAGE SECURITIES CORP.,
as Depositor, OCWEN LOAN SERVICING LLC, as Servicer, NEW CENTURY MORTGAGE
CORPORATION, as Servicer, NC CAPITAL CORPORATION, as Responsible Party, and
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, and WELLS FARGO BANK, N.A., as
Master Servicer and Securities Administrator   2572 9. Soundview 2007-1  
Pooling and Servicing Agreement, dated as of February 1, 2007, by and among
FINANCIAL ASSET SECURITIES CORP., as Depositor, OCWEN LOAN SERVICING, LLC., as
Servicer, WELLS FARGO BANK, N.A., as Master Servicer and Trust Administrator,
and DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee   2607 10. MABS 2007-WMC1  
Pooling and Servicing Agreement, dated as of February 1, 2007, by and among
OCWEN LOAN SERVICING, LLC, as Servicer, WELLS FARGO BANK, N.A., as Master
Servicer, Trust Administrator and Custodian, and U.S. BANK NATIONAL ASSOCIATION,
as Trustee   2608 11. NHELI 2007-3   Pooling and Servicing Agreement, dated as
of April 1, 2007, by and among NOMURA HOME EQUITY LOAN, INC., as Depositor,
NOMURA CREDIT & CAPITAL, INC., as Sponsor,   OCWEN LOAN SERVICING, LLC and
EQUITY ONE, INC., as Servicers WELLS FARGO BANK, NATIONAL ASSOCIATION,   as
Master Servicer and Securities Administrator and HSBC BANK USA, NATIONAL
ASSOCIATION, as Trustee   2620

 

13508114 10355175

Sch I-2

 

 

12. DB ACE 2007-ASAP2   Pooling and Servicing Agreement, dated as of May 1,
2007, by and among ACE SECURITIES CORP., as Depositor, OCWEN LOAN SERVICING,
LLC, as Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer and
Securities Administrator, and HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee  
2625 13. ACE 2007-HE5   Pooling and Servicing Agreement, dated as of June 1,
2007, by and among ACE SECURITIES CORP., as Depositor, OCWEN LOAN SERVICING,
LLC, as Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer and
Securities Administrator, and HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee  
2629 14. FIRST FRANKLIN 2004-FF2   Pooling and Servicing Agreement, dated as of
April 1, 2004, by and among FINANCIAL ASSET SECURITIES CORP., as Depositor,
SAXON MORTGAGE SERVICES, INC., as Servicer, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee   2743 15. MSABS 2003-HE3   Pooling and Servicing
Agreement, dated as of October 1, 2003, by and among MORGAN STANLEY ABS CAPITAL
I INC., as Depositor, CHASE MANHATTAN MORTGAGE CORPORATION, as Servicer,
ACCREDITED HOME LENDERS, INC, as Servicer and Responsible Party, and DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee   3598 16. PCHLST 2004-2   Pooling and
Servicing Agreement, dated as of August 1, 2004, by and among PEOPLE’S CHOICE
HOME LOAN SECURITIES CORP., as Company, WELLS FARGO BANK, N.A., as Master
Servicer and Securities Administrator, and HSBC BANK USA, NATIONAL ASSOCIATION,
as Trustee   3646 17. SAIL 2005-5   Securitization Servicing Agreement, dated as
of May 1, 2005, by and among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as
Servicer, LEHMAN BROTHERS HOLDINGS INC., as Seller, and AURORA LOAN SERVICES
INC., as Master Servicer   3667 and 2447 18. SAIL 2006-BNC2   Securitization
Servicing Agreement, dated as of May 1, 2005, by and among JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION as Servicer, LEHMAN BROTHERS HOLDINGS INC., as Seller, and
AURORA LOAN SERVICES INC., as Master Servicer   3711

 

13508114 10355175

Sch I-3

 

 

SCHEDULE II

 

RETAINED SERVICING FEE PERCENTAGE

 

From Month1   To Month   Retained Fee           1   3   29.5 bps 4   6   28.5
bps 7   9   26.5 bps 10   12   26.0 bps 13   15   24.5 bps 16   18   24.0 bps 19
  21   22.5 bps 22   24   22.0 bps 25   72   22.0 bps

 

 

1 Starting with August 2012.

 

Sch II-1

 

 

SCHEDULE III

 

TARGET RATIO SCHEDULE

 

Month2   Target Advance Ratio 1   3.17% 2   3.09% 3   3.01% 4   2.94% 5   2.86%
6   2.79% 7   2.72% 8   2.65% 9   2.59% 10   2.52% 11   2.46% 12   2.40% 13  
2.34% 14   2.28% 15   2.22% 16   2.17% 17   2.11% 18   2.06% 19   2.01% 20  
1.96% 21   1.91% 22   1.86% 23   1.81% 24   1.77% 25   1.75% 26   1.75% 27  
1.75% 28   1.75% 29   1.75% 30   1.75% 31   1.75% 32   1.75% 33   1.75%

 

 

2 Starting with August 2012.

 

Sch III-1

 

 

Month2   Target Advance Ratio 34   1.75% 35   1.75% 36   1.75% 37   1.75% 38  
1.75% 39   1.75% 40   1.75% 41   1.75% 42   1.75% 43   1.75% 44   1.75% 45  
1.75% 46   1.75% 47   1.75% 48   1.75% 49   1.75% 50   1.75% 51   1.75% 52  
1.75% 53   1.75% 54   1.75% 55   1.75% 56   1.75% 57   1.75% 58   1.75% 59  
1.75% 60   1.75% 61   1.75% 62   1.75% 63   1.75% 64   1.75% 65   1.75% 66  
1.75% 67   1.75% 68   1.75% 69   1.75% 70   1.75% 71   1.75% 72   1.75%

 

Sch III-2

 

 